DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 162-165, 171-176, 178, 181, 182 and 185-188 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,424,592 (hereinafter Lochman et al.) in view of Tsangaris et al. (2007/0266632).

Regarding claim 162, Lochman et al. disclose: a laser system comprising a plurality of enclosed components, at least one of the components comprising one or more beam emitters therewithin; a gas inlet, the gas inlet being configured to permit ingress of gas into a different component; a pump for supplying gas to the inlet; and a siloxane-mitigation system configured to remove siloxanes from gas supplied to the inlet by the pump (claim 1).
Lochman et al. do not disclose: a plurality of gas inlets, each gas inlet being configured to permit ingress of gas into a different component; an inlet manifold fluidly coupled to the plurality of gas inlets; a pump for supplying gas to the inlet manifold; and a siloxane-mitigation system configured to remove siloxanes from gas supplied to the inlet manifold by the pump.
Tsangaris et al. disclose: each homogenization chamber 1214 being connected to a single gas inlet manifold 1290 (gas inlet manifold has a plurality of gas inlets for each chamber) and a single gas outlet manifold 1292 (Fig. 12, [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lochman et al. by placing each laser in a separate chamber each with a gas inlet and outlet and adding a gas inlet manifold and gas outlet manifold in order to control the gas environment of each laser separately.

Regarding claim 163, Lochman et al. disclose: wherein at least one of the components is configured to allow leakage of the supplied gas therefrom into a surrounding ambient without a dedicated gas outlet (claim 1).

Regarding claim 164, Lochman as modified disclose: further comprising a plurality of gas outlets, each gas outlet being configured to permit egress of gas from a different component (see the rejection of claim 1).

Regarding claim 165, Lochman as modified disclose: further comprising an outlet manifold fluidly coupled to the plurality of gas outlets (see the rejection of claim 1).

Regarding claim 171, Lochman as modified disclose: further comprising one or more sensors configured to detect siloxanes within at least one component and/or within one or more conduits fluidly connected to at least one of the pump, at least one component, the inlet manifold, or the siloxane- mitigation system (Lochman, claim 10).

Regarding claim 172, Lochman as modified disclose: further comprising a computer-based controller configured to introduce gas into the inlet manifold via operation of the pump (Lochman, claim 11).

Regarding claim 173, Lochman as modified disclose: further comprising one or more sensors configured to detect siloxanes within at least one component and/or within one or more conduits fluidly connected to at least one of the pump, at least one component, the inlet manifold, or the siloxane- mitigation system, wherein the controller is responsive to signals received from the one or more sensors (Lochman, claim 12).

Regarding claim 174, Lochman as modified disclose: wherein the controller is configured to introduce gas into the inlet manifold only when a siloxane concentration detected by at least one of the sensors exceeds a threshold (Lochman, claim 13).

Regarding claim 175, Lochman as modified disclose: wherein the controller is configured to introduce gas into the inlet manifold continuously, at least during operation of the one or more beam emitters (Lochman, claim 14).

Regarding claim 176, Lochman as modified disclose: wherein the controller is configured to introduce gas into the inlet manifold at regular intervals, irrespective of a siloxane concentration within one or more of the components (Lochman, claim 15).

Regarding claim 178, Lochman as modified disclose: wherein one of the components comprises a laser resonator having an enclosed laser cavity, the laser cavity comprising therewithin: a plurality of beam emitters each emitting a beam having a different wavelength; a dispersive element configured to receive beams emitted by the plurality of emitters and combine the beams into a multi-wavelength beam; and disposed optically downstream of the dispersive element, a partially reflective output coupler configured to (1) receive the multi-wavelength beam, (ii) transmit a first portion of the multi-wavelength beam as an output beam, and (iii) reflect a second portion of the multi- wavelength beam back toward the dispersive element (Lochman, claim 18).

Regarding claim 181, Lochman as modified disclose: wherein the laser cavity comprises therewithin: a plurality of slow-axis collimation lenses disposed optically downstream of the plurality of beam emitters, each slow-axis collimation lens configured to receive one or more beams from one of the beam emitters; and a plurality of folding mirrors disposed optically downstream of the slow-axis collimation lenses and optically upstream of the dispersive element (Lochman, claim 19).

Regarding claim 182, Lochman as modified disclose: the laser cavity comprises a platform having first and second opposed sides; the plurality of beam emitters is disposed over the first side of the platform; the plurality of slow-axis collimation lenses and the plurality of folding mirrors are disposed over the first side of the platform; the dispersive element is disposed over the second side of the platform; the platform defines an opening therethrough, and the beams emitted by the plurality of beam emitters are directed to the dispersive element through the opening; and the partially reflective output coupler is disposed over the second side of the platform (Lochman, claim 21).

Regarding claim 185, Lochman as modified disclose: further comprising a desiccant positioned to remove moisture from gas supplied to the inlet manifold by the pump (Lochman, claim 4).

Regarding claim 186, Lochman as modified disclose: wherein the siloxane-mitigation system comprises a siloxane-adsorbing material and/or a siloxane-absorbing material (Lochman, claim 5).

Regarding claim 187, Lochman as modified disclose: wherein the siloxane-mitigation system comprises a remediation system configured to remove siloxanes from the gas via at least one of condensation or reaction (Lochman, claim 8).

Regarding claim 188, Lochman as modified disclose: wherein the siloxane-mitigation system comprises a liquid over and/or through which gas supplied to the inlet manifold is flowed (Lochman, claim 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 162, 164-167, 183 and 186 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Tsangaris et al. (2007/0266632).

Regarding claim 162, Yamanaka et al. disclose: a laser system comprising a plurality of enclosed components, at least one of the components (enclosed laser cavity (230)) comprising one or more beam emitters therewithin (F201-F216) (Fig. 13, [0152]); a gas inlet (237) for permitting ingress of gas into the laser cavity (Fig. 13, [0152]); a pump (242) for supplying gas to the gas inlet; and a siloxane- mitigation system (filter 241) configured to remove siloxanes from gas supplied to the gas inlet by the pump (Figs. 13 and 16, [0024], [0152], [0157], [0181)).
Yamanaka et al. do not disclose: a plurality of gas inlets, each gas inlet being configured to permit ingress of gas into a different component; an inlet manifold fluidly coupled to the plurality of gas inlets.
Tsangaris et al. disclose: each homogenization chamber 1214 being connected to a single gas inlet manifold 1290 (gas inlet manifold has a plurality of gas inlets for each chamber) and a single gas outlet manifold 1292 (Fig. 12, [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by placing each multiplexed laser (F201-F216) in a separate chamber each with a gas inlet and outlet and adding a gas inlet manifold and gas outlet manifold in order to control the gas environment of each multiplexed laser separately. 

Regarding claim 163, Yamanaka as modified disclose: wherein at least one of the components is configured to allow leakage of the supplied gas therefrom into a surrounding ambient without a dedicated gas outlet (pump and siloxane mitigation system would inherently leak a small amount of gas into a surrounding ambient).

Regarding claim 164, Yamanaka et al. disclose: further comprising a plurality of gas outlets, each gas outlet being configured to permit egress of gas from a different component (each laser is contained in a separate chamber with a gas inlet and outlet) (see the rejection of claim 1).

Regarding claim 165, Yamanaka et al. disclose: further comprising an outlet manifold fluidly coupled to the plurality of gas outlets (Tsangaris, Fig. 12, [0110]).

Regarding claim 166, Yamanaka as modified disclose: wherein at least one of the components (valve 243) lacks a gas outlet fluidly coupled to the outlet manifold (Yamanaka, Fig. 16, [0157]).

Regarding claim 167, Yamanaka as modified disclose: wherein the pump (242) is fluidly connected to the outlet manifold (pump 242 connected to output manifold through filter 241) (Yamanaka, Fig. 16, [0157]).

Regarding claim 170, Yamanaka as modified disclose: wherein at least one of the components (pump 242) does not comprise a beam emitter therewithin (Yamanaka, Fig. 16, [0157]).

Regarding claim 183, Yamanaka as modified disclose:  wherein the plurality of components comprises a plurality of laser resonators (F201-F216), each laser resonator comprising a plurality of beam emitters therewithin and being configured to combine beams emitted by the beam emitters into a combined beam (combined using lens 213) (Yamanaka, Figs. 13, [0152], [0153]).

Regarding claim 186, Yamanaka as modified disclose: wherein the siloxane-mitigation system comprises a siloxane-adsorbing material and/or a siloxane-absorbing material (filter loaded with an adsorbent) (Yamanaka, Fig. 16, [0166]-[0167]).

Claims 168- 169 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Tsangaris et al. (2007/0266632) and Evans-Beauchamp (2010/0095682).

Regarding claim 168, Yamanaka as modified do not disclose: wherein the outlet manifold is configured to release gas into a surrounding ambient.
Evans-Beauchamp discloses: outlet manifold 124 is configures to release the exit gas to ambient air via the outlet 114 ([0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by designing the outlet manifold to release gas into a surrounding ambient in order to remove siloxane from the laser chambers.

Regarding claim 169, Yamanaka as modified do not disclose: wherein at least one of the gas outlets is configured to release gas into a surrounding ambient.
Evans-Beauchamp discloses: outlet manifold 124 is configures to release the exit gas to ambient air via the outlet 114 ([0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by designing at least one outlet to release gas into a surrounding ambient in order to remove siloxane from the laser chambers.

Claims 171-177 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Tsangaris et al. (2007/0266632) and Grossman (2009/0146846).

Regarding claim 171, Yamanaka as modified do not disclose: further comprising one or more sensors configured to detect siloxanes within at least one component and/or within one or more conduits fluidly connected to at least one of the pump, at least one component, the inlet manifold, or the siloxane- mitigation system.
Grossman discloses: gas sensor generates a sensed gas signal which is checked by a controller to determine if a predetermined threshold is exceeded, activating a ventilation system if threshold is exceeded ([0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka as modified by adding one or more sensors to the system to detect siloxanes and adding a controller in order to introduce gas via the inlet when the concentration of siloxanes exceed a predetermined limit.

Regarding claim 172, Yamanaka as modified do not disclose: further comprising a computer-based controller configured to introduce gas into the inlet manifold via operation of the pump.
Grossman discloses: gas sensor generates a sensed gas signal which is checked by a controller to determine if a predetermined threshold is exceeded, activating a ventilation system if threshold is exceeded ([0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka as modified by adding one or more sensors to detect siloxanes and adding a controller in order to introduce gas via the inlet when the concentration of siloxanes exceed a predetermined limit.

Regarding claim 173, Yamanaka as modified do not disclose: further comprising one or more sensors configured to detect siloxanes within at least one component and/or within one or more conduits fluidly connected to at least one of the pump, at least one component, the inlet manifold, or the siloxane- mitigation system, wherein the controller is responsive to signals received from the one or more sensors.
Grossman discloses: gas sensor generates a sensed gas signal which is checked by a controller to determine if a predetermined threshold is exceeded, activating a ventilation system if threshold is exceeded ([0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka as modified by adding one or more sensors to the system to detect siloxanes and adding a controller in order to introduce gas via the inlet when the concentration of siloxanes exceed a predetermined limit.

Regarding claim 174, Yamanaka as modified disclose: wherein the controller is configured to introduce gas into the inlet manifold only when a siloxane concentration detected by at least one of the sensors exceeds a threshold (see the rejection of claim 173).

Regarding claim 175, Yamanaka as modified disclose: wherein the controller is configured to introduce gas into the inlet manifold continuously, at least during operation of the one or more beam emitters (Yamanaka, [0158]).

Regarding claim 176, Yamanaka as modified disclose: wherein the controller is configured to introduce gas into the inlet manifold at regular intervals, irrespective of a siloxane concentration within one or more of the components (gas is introduced at regular intervals when the siloxane concentration exceeds a predetermined threshold) (see the rejection of claim 172).

Regarding claim 177, Yamanaka as modified disclose: wherein the controller is configured to power down or power off the one or more beam emitters when a siloxane concentration detected by at least one of the sensors exceeds a threshold (turn off ignition function/power down beam emitters in the device as modified) (Grossman, [0145]).

Claims 178- 182 and 184 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Tsangaris et al. (2007/0266632) and Tayebati et al. (2018/0252929).

Regarding claim 178, Yamanaka as modified disclose: wherein one of the components comprises a laser resonator having an enclosed laser cavity, the laser cavity comprising therewithin: a plurality of beam emitters (Yamanaka, Fig. 13, [(0152]). 
Yamanaka et al. do not disclose: and the laser cavity comprises therewithin: laser resonator each emitting a beam having a different wavelength; a dispersive element configured to receive beams emitted by the plurality of emitters and combine the beams into a multi-wavelength beam; and disposed optically downstream of the dispersive element, a partially reflective output coupler configured to (i) receive the multi-wavelength beam, (ii) transmit a first portion of the multi-wavelength beam as an output beam, and (iii) reflect a second portion of the multi- wavelength beam back toward the dispersive element.
Tayebati et al. disclose: the laser cavity comprises therewithin: laser resonator each emitting a beam having a different wavelength; a dispersive element (114) configured to receive beams emitted by the plurality of emitters (102) and combine the beams into a multi-wavelength beam; and disposed optically downstream of the dispersive element, a partially reflective output coupler (116) configured to (i) receive the multi-wavelength beam, (ii) transmit a first portion of the multi-wavelength beam as an output beam, and (iii) reflect a second portion of the multi- wavelength beam back toward the dispersive element (Fig. 1A, [0006], [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka as modified by adding the elements of Tayebati in order to combine and emit a multi-wavlength beam.

Regarding claim 179, Yamanaka as modified disclose: the laser cavity comprises a platform (base plate 209) having first and second (side adjacent to fiber 215) opposed sides and defining an opening therethrough; the plurality of beam emitters (F201-F216) is disposed over the first side of the platform, the beams emitted thereby being directed through the opening in the platform (Yamanaka, Fig. 13, [0152], [0153]); and the dispersive element (element 114 in Fig. 1A of Tayebati) is disposed over the second side of the platform and positioned to receive the beams directed through the opening (dispersive element 114 positioned near second side to receive beams from laser beam emitters) (Tayebati, Fig. 1A, [0006], [0037]).

Regarding claim 180, Yamanaka as modified disclose:  wherein the partially reflective output coupler is disposed over the second side of the platform (output coupler 116 positioned near second side between dispersive element and fiber) (Tayebati, Fig. 1A, [0006], [0037]).

Regarding claim181, Yamanaka as modified disclose: wherein the laser cavity comprises therewithin: a plurality of slow-axis collimation lenses disposed optically downstream of the plurality of beam emitters, each slow-axis collimation lens configured to receive one or more beams from one of the beam emitters (Tayebati, [0038]).
Yamanaka as modified do not disclose: a plurality of folding mirrors disposed optically downstream of the slow-axis collimation lenses and optically upstream of the dispersive element.
The examiner takes official notice that a plurality of folding mirrors disposed optically downstream of the slow-axis collimation lenses and optically upstream of the dispersive element was well known in the art before the time of filing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka as modified by adding a plurality of folding mirrors disposed optically downstream of the slow-axis collimation lenses and optically upstream of the dispersive element in order to change the direction of beam emission.

Regarding claim182, Yamanaka as modified disclose: the laser cavity comprises a platform (base plate 209) having first and second (side adjacent to fiber 215) opposed sides ; the plurality of beam emitters (F201-F216) is disposed over the first side of the platform (Yamanaka, Fig. 13, [0152], [0153]); the plurality of slow-axis collimation lenses and the plurality of folding mirrors are disposed over the first side of the platform (slow-axis collimation lenses and folding mirrors positioned near the laser beam emitters); the dispersive element (element 114 in Fig. 1A of Tayebati) is disposed over the second side of the platform; the platform defines an opening therethrough, and the beams emitted by the plurality of beam emitters are directed to the dispersive element through the opening; and the partially reflective output coupler is disposed over the second side of the platform (dispersive element 114 positioned near second side to receive beams from laser beam emitters) (Tayebati, Fig. 1A, [0006], [0037]).

Regarding claim184, Yamanaka as modified disclose: a fiber optic module (215) configured to receive the output beam and supply the output beam to an optical fiber (Yamanaka, Fig. 13, [0152]).
Yamanaka as modified do not disclose: a beam-combining module configured to receive the combined beams from the laser resonators and combine the combined beams into an output beam.
Tayebati et al. disclose: the laser cavity comprises therewithin: laser resonator each emitting a beam having a different wavelength; a dispersive element (114) configured to receive beams emitted by the plurality of emitters (102) and combine the beams into a multi-wavelength beam; and disposed optically downstream of the dispersive element, a partially reflective output coupler (116) configured to (i) receive the multi-wavelength beam, (ii) transmit a first portion of the multi-wavelength beam as an output beam, and (iii) reflect a second portion of the multi- wavelength beam back toward the dispersive element (Fig. 1A, [0006], [0037]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka as modified by adding the elements of Tayebati in order to combine and emit a multi-wavelength beam.

Claim 185 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Tsangaris et al. (2007/0266632) and Sell et al. (2003/0007539).

Regarding claim 185, Yamanaka as modified do not disclose: further comprising a desiccant positioned to remove moisture from gas supplied to the gas inlet by the pump.
Sell et al. disclose: a desiccant positioned to remove moisture from gas ([0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka as modified by adding a desiccant positioned to remove moisture from gas supplied to the gas inlet by the pump in order to prevent condensation of water on optical surfaces.

Claims 187-188 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (2003/0214987) in view of Tsangaris et al. (2007/0266632) and lyer et al. (2013/0340616).

Regarding claim 187, Yamanaka as modified do not disclose: wherein the siloxane-mitigation system comprises a remediation system configured to remove siloxanes from the gas via at least one of condensation or reaction.
lyer et al. disclose: remove siloxanes from the gas via at least one of condensation or reaction (condensation) ([0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by using condensation to remove siloxane because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a laser apparatus comprising a siloxane mitigation system.

Regarding claim 188, Yamanaka as modified do not disclose: wherein the siloxane-mitigation system comprises a liquid over and/or through which gas supplied to the gas inlet is flowed. 
lyer et al. disclose: wherein the siloxane-mitigation system comprises a liquid over and/or through which gas supplied to the gas inlet is flowed (absorption using liquid solvent) ([0015], [0027], [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamanaka by using a liquid solvent for the siloxane- mitigation system because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a laser apparatus comprising a siloxane mitigation system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pang (2003/0227957) and Gadre et al. (2010/0077796).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828